IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 30, 2009
                                No. 08-31189
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSEPH WILL ROBINSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 3:04-CR-30053-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Joseph Will Robinson, federal prisoner # 12539-035, pleaded guilty to
possession with the intent to distribute crack cocaine and possession of a firearm
in furtherance of a drug trafficking crime. He was sentenced to 240 months of
imprisonment on the crack cocaine offense and 60 months of imprisonment on
the firearm offense, to run consecutively for a total of 300 months of
imprisonment. Robinson now appeals the district court’s denial of a sentencing



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-31189

reduction under 18 U.S.C. § 3582(c)(2) based on the United States Sentencing
Commission’s amendment to the Sentencing Guidelines’s base offense levels for
crack cocaine offenses.
      Robinson argues that he is eligible for resentencing under the recent
amendment; his amended guidelines range of imprisonment is advisory; the
district court’s refusal to change his base offense level prejudiced him “regardless
of any change in his sentence;” and his initial sentence was imposed in violation
of United States v. Booker, 543 U.S. 220 (2005). We review the district court’s
denial of a sentencing reduction under § 3582(c) for abuse of discretion. United
States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009).
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence where the defendant’s sentence is based on a sentencing range that has
been lowered by the Sentencing Commission. Robinson’s 240-month sentence
was the statutory minimum sentence available under 21 U.S.C. § 841(a)(1)(A)
because Robinson had a prior felony drug conviction. His sentence cannot be
further reduced based on a guideline amendment. See United States v. Harper,
527 F.3d 396, 411 (5th Cir.), cert. denied, 129 S. Ct. 212 (2008) (holding that
district courts may not sentence below statutory minimum absent Government
motion under 18 U.S.C. § 3553(e) or defendant’s meeting criteria of § 3553(f));
U.S.S.G. § 1B1.10, comment. (n.1(A)(ii)). Robinson has not has not shown that
the district court abused its discretion in denying him a sentencing reduction.
See Doublin, 572 F.3d at 237.
      AFFIRMED.




                                         2